Terminal Disclaimer
The terminal disclaimer filed on 2/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,754,076 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Applicant’s amendments dated 2/12/21 have been entered. Claims 1, 6-8, and 19 have been amended. No claims have been added or cancelled leaving claims 1-20 currently active and pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a monolayer of fluorinated diamond-like carbon having a thickness of one molecule as required by all the allowed claims and the definition in Applicant’s as-filed specification of “monolayer” at paragraph [0034].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/12/21, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 6-8 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 2/12/21, with respect to the 103 rejection of Wakizaka in view of Walther have been fully considered and are persuasive.  The 103 rejection of claims 1-12 and 19-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/15/21